 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMarion Power Shovel Company, Inc., Employer-Petitioner and United Steelworkers of America,Local 1949, AFL-CIO 1 and International Associa-tion of Machinists and Aerospace Workers, LocalLodge 1281, AFL-CIO.2Cases 8-UC-103 and 8-RM-719June 28, 1977DECISION AND CLARIFICATION OFUNITBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYUpon petitions duly filed under Section 9(c) of theNational Labor Relations Act, as amended, ahearing was held before Hearing Officer William M.Kohner of the National Labor Relations Board.Following the hearing, and pursuant to Section102.67 of the National Labor Relations Board Rulesand Regulations and Statements of Procedure, Series8, as amended, by direction of the Regional Directorfor Region 8, this proceeding was transferred to theBoard for decision. Thereafter, the Employer and theMachinists filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard finds:I. The Employer is engaged in commerce withinthe meaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2. The Unions are labor organizations within themeaning of the Act and claim to represent certainemployees of the Employer.3. This proceeding presents issues concerning (1)the existence of a question concerning representa-tion, (2) appropriate bargaining units, and (3)deferral to arbitration.3The UC and RM petitions were filed by theEmployer as a result of competing claims forrepresentation by the Steelworkers and Machinistsarising out of the reorganization and expansion ofthe Employer's plant facilities at Marion, Ohio,commencing in 1974. At the conclusion of hearingsin August 1975 the Employer employed about 1,250I Herein called Steelworkers.2 Herein called Machinists.3 The Machinists filed a motion to dismiss the proceedings as barred bycollective-bargaining agreements entered into with both Unions after thepetitions were filed. The Machinists does not discuss this question in its230 NLRB No. 85employees in its two plants. Approximately 880 weremembers of the Steelworkers (765 at Plant I and 1 15at Plant 2), approximately 155 were members of theMachinists at Plant 2, and the remaining approxi-mately 215, who worked in the Employer's expandedfacilities at Plant 2, were claimed by both Unions.The Employer's UC petition requested that theSteelworkers unit be clarified to add the employees inthe expanded facilities in the Plant 2 area to itsexisting unit. The RM petition requested the Boardto find a single unit of production and maintenanceemployees in both plants to be the only appropriateunit and to direct an election in that overall unit.4The presence of two unions representing employeesengaged in similar functions at the Employer's twoplants is the outgrowth of its historical development.Prior to 1955, the Employer's only facility was theWest Center Street Plant in Marion, herein referredto as Plant 1, where it manufactured and producedboth large and small earthmoving machines. Itsemployees at Plant I were and still are representedby the Steelworkers. In 1955, the Employer pur-chased the Marion, Ohio, facilities of the OsgoodCompany, herein referred to either as the OsgoodPlant or Plant 2. This facility is located approximate-ly 1-1/2 miles from Plant 1. Osgood's primaryproducts were small earthmoving machines, and atthe time of the acquisition its employees wererepresented by the Machinists. Following the acqui-sition of the Osgood Plant, the Employer discontin-ued the production of Osgood machines and pro-duced its own line of small earthmoving machines atthe Osgood Plant using the former Osgood employ-ees who continued to be represented by the Machin-ists. During the early years, employee interchangebetween the two plants was infrequent because of theseparate representation and the requirement thatemployees change their union affiliation with inter-plant transfers.Between 1959 and 1963, the Employer discontin-ued its line of small shovels and made severaltransfers of production facilities and employees fromPlant I to the Osgood Plant with resulting disputes asto the union representation of these employees. TheMachinists claimed all employees at the Osgoodplant, and the Steelworkers claimed employees at theOsgood plant doing work transferred from Plant 1.In 1963, an agreement was reached between theEmployer and the Unions which departed from theprior practice of representation based exclusively ongeographical considerations and gave some effect tolengthy brief filed with the Board. The motion is hereby dismissed as lackingin merit.4 In its brief to the Board, the Employer argues that a single unit is theonly appropriate unit.576 MARION POWER SHOVEL COMPANY, INC.the transfer of functions from Plant I to the OsgoodPlant. Under the agreement, the Steelworkers contin-ued to represent employees at Plant I but also wasgranted jurisdiction over employees working at theOsgood Plant in buildings I and X. The Machinistscontinued to represent the remaining employees inthe Osgood Plant including those employees inbuildings I and X who worked on a plantwide basis.This arrangement remained in effect without disputeuntil 1974.In 1973, in the light of a substantial increase in thedemand for large power shovels, the Employerformulated plans for a major expansion of itsfacilities. Because Plant I was surrounded by streetsand railroad tracks, the Employer concentrated itsexpansion program at the Osgood plant location.Pursuant to this program, the Employer purchasedapproximately 90 acres surrounding the Osgoodplant and thereafter commenced construction ofadditions of existing facilities and new buildings,building Y, building Z (Ironton Building), the WeldPad area, the outside storage area, employee parkinglots, and a new substation were completed in 1974and 1975. Construction of building W was com-menced. The Employer also leased the SyconBuilding as part of its expansion program. Followingthe availability of these new structures in 1974 and1975 the Employer moved production equipmentfrom Plant I into the new facilities in the OsgoodPlant area, hired new employees, and transferredother employees from Plant I. With each transfer ofwork or the manning of an additional facilityrepresentation disputes arose.5After Building Y was completed, the Employerrecognized the Steelworkers to represent its employ-ees. On October 9, 1974, the Machinists filed agrievance demanding that it be recognized. When theEmployer recognized the Steelworkers to representstorekeepers in the Sycon Building, the Machinistsdemanded their representation. When the Employerrecognized the Machinists for maintenance employ-ees servicing the Sycon Building, the Steelworkersfiled a grievance claiming representation. When theEmployer recognized the Steelworkers for employeesat the new Weld Pad, the Machinists demandedrecognition. When the Employer recognized theSteelworkers for employees in the new Z Building,the Machinists lodged a grievance for recognition. In1974 both Unions struck over demands for recogni-tion.Faced with these conflicting demands of bothUnions seeking representation of the newly hired andtransferred employees working in the expansion, The status of foundry workers represented by the InternationalMolders Union is not in dispute.6 On January 30. 1975, the Employer had filed a petition in Case 8-RM-facilities, the Employer on January 30, 1975, filed theinstant UC petition and on March 4, 1975, after boththe Steelworkers and Machinists contracts hadexpired, filed the instant petition in Case 8-RM-719.6 The Machinists contends that the UC petitionfor clarification should be dismissed, that the Boardshould defer to arbitration under the respectivecollective-bargaining agreements, that the expandedfacilities in the Osgood plant area are within theMachinists unit, that there is no question concerningrepresentation, that in light of the bargaining historya single unit is not appropriate, and that even if it isappropriate, it is not the only appropriate unitbecause the existing units of Steelworkers andMachinists are also appropriate. The Steelworkersinitially took the position that all production andmaintenance employees would comprise the appro-priate collective-bargaining unit within the scope ofeither the UC or RM petition. After the hearingclosed, the Steelworkers, by letter, in lieu of a brief,stated that its position "in this case is neutral," that itwould comply with its contractual obligations withthe Machinists "not to raid," that it would "partici-pate in the pending arbitration with respect to thejurisdiction of the Unions," and that it did not waivethe right "to representation of persons or a unit towhich the Steelworkers Union is otherwise entitled."The appropriateness of deferring to arbitrationobviously depends on the nature of the disputeinvolved. In early 1975 during negotiations for newcontracts both Unions demanded recognition asrepresentative for all employees in Plant 2, includingthe employees previously represented by the otherUnion. At the present time, however, the Steelwork-ers has abandoned any claim to represent employeesin the pre-1974 Machinists unit and the Machinistshas abandoned any claim to employees in thecomparable Steelworkers unit. But each Unioncontinues to claim representation of employees in thefacilities in the Plant 2 area, not a part of the originalOsgood Plant, that were constructed or acquired in1974 or later.This dispute thus presents issues of whether aquestion of representation is present and what is theappropriate unit or units for the Employer's produc-tion and maintenance employees. We do not believethe Board should defer consideration of these issuesto the parties' contract arbitration procedure. Thedetermination of questions of representation, accre-tion, and appropriate unit do not depend uponcontract interpretation but involve the application ofstatutory policy, standards, and criteria. These are718. Because of then existing contracts which did not expire until March 1.1975, and fearing a possible assertion of the contract-bar rule, the Employerwithdrew the petition in Case 8-RM-718.--577 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmatters for decision of the Board rather than anarbitrator.s See Combustion Engineering, Inc., 195NLRB 909 (1972); Hershey Foods Corporation, 208NLRB 452 (1974); The Pulitzer Publishing Company(Owner and Operator of Stations KSD and KSD-TV),203 NLRB 639, 641 (1973); Westinghouse ElectricCorporation, 162 NLRB 768 (1967). We thereforeproceed to the merits of the case.The conflicting claims to representation of theemployees in the expanded Plant 2 area facilities atfirst blush suggest the existence of a question ofrepresentation. It is clear, however, that the addedfacilities are merely an extension of the Employer'sexisting plants. The same character of work isperformed in the enlarged complex as was previouslycarried on in Plants I and 2. The amount of work hasbeen increased and the manner of accomplishing ithas been reorganized and relocated. The employeesin the expanded facilities utilize the same skills andwork under the same job classifications that obtainedin Plants I and 2. These employees, therefore, do notconstitute a separate appropriate unit in which aquestion of representation is present.A question of representation would be present,nevertheless, if their inclusion in either the Steel-workers or Machinists unit were equally appropriateand a self-determination election were necessary todetermine their placement. An examination of thisproblem is therefore in order.The Employer's expanded and reorganized facili-ties have been and are now operating on anintegrated basis with production flowing from PlantI to Plant 2, the expanded Osgood plant, and viceversa. Much of the work at Plant 2 was originallyperformed at Plant 1, and was transferred to Plant 2between 1959 and 1963, as previously noted. Trans-fers on a much larger scale occurred as a result of theEmployer's major expansion which commenced in1974 and the concomitant reorganization of itsproduction flow. The Employer also transferred fromPlant I to the expanded facilities in Plant 2machinery and equipment, supervisory personnel,and some employees. The expansion resulted in thefurther integration of the Employer's operations byshifting the emphasis of production from Plant I tothe Plant 2 area. The manufacturing capacity of thePlant 2 area more than doubled as a result of theexpansion. The concentration of the Employer'smaterial flow was located at Plant 2 rather than PlantI after the expansion.7 On December 11, 1975, an arbitrator issued an award finding thatMarion Power Shovel Company, Inc., did not violate its contracts witheither the Machinists or the Steelworkers by recognizing the Steelworkers asthe bargaining representative for employees of its new weld building andannex (building 'Y'). He further found that the matter of representation ofemployees at the Ironton Building (building 'Z') was not arbitrable. ThoughAs a result of the integration of operations betweenPlant I and Plant 2 there has been an interchange ofSteelworkers unit employees between the plants andamong the buildings, there is common supervision,similar job classifications and skills are involved, allemployees share a community of interest, and theexpanded facilities are in close geographic proximityto buildings I and X in Plant 2 where employees aremembers of the Steelworkers. The employees in theadded Plant 2 area structures would constitute lessthan 20 percent of the unit if deemed an accretion tothe existing Steelworkers unit. If the Steelworkerswere the exclusive representative of production andmaintenance employees at both plants, there is littledoubt that their accretion to the Steelworkers wouldbe considered appropriate.The Machinists, however, claims the expansionemployees under the terms of their contract whichdefines its jurisdiction as including "all productionand maintenance employees employed at the Osgoodplant" excluding employees in building I or buildingX. The Machinists contends that the expansionemployees, not being in buildings I or X, are literallywithin the scope of their contract jurisdiction. Even ifwe were to agree, which we do not, that the phrase"Osgood plant" encompasses all structures, new andold, in the Plant 2 area rather than just thoseacquired from the Osgood Company in 1955, wewould have difficulty in finding the expansionemployees an accretion to the Machinists unit.The employees in the new facilities numberapproximately 215 compared to the present Machin-ists unit of approximately 155 employees. Because ofthe different union jurisdictions, there is virtually nointerchange of employees between the two groups ofemployees. The work in the expanded plant area isprincipally an extension of the work done in Plant 1and buildings I and X in Plant 2. When work waspreviously transferred from Plant I to buildings Iand X, the Machinists agreed in 1963 to theSteelworkers taking jurisdiction of the employeesperforming that work. Moreover, the Machinists hasacknowledged that the work performed by itsmembers differs somewhat from that of the Steel-workers members.When the parties agreed in 1963 to excludebuildings I and X from its jurisdiction, the Machin-ists was left with the Cab Shop, a few smallerbuildings used for storage and similar supportservices, and the indirect employees (plantwides) atPlant 2. The Machinists asserts that the cab construc-the award does not deal with the representation of employees at all of theEmployer's expansion facilities, its result-as to building 'Y-is consistentwith our Decision herein. However, as stated above, the issues arising in thiscase are matters for resolution by the Board, and we therefore do not rely onthe arbitrator's award in rendering our Decision.578 MARION POWER SHOVEL COMPANY, INC.tions, which its members perform, is a distinctfunction in manufacturing moving or earthmovingmachines. The cab is constructed basically of sheetmetal and is the only portion of the shovel machinerythat is so constructed. The light welding involved insheet metal work differs from the heavy weldingperformed by the Steelworkers members and the cabshop has its own supervision. The cab is a distinctelement of the final product. Accordingly, relying onthe bargaining history and the foregoing factors, theMachinists argues in its brief to the Board that CabShop and plantwide employees constitute an appro-priate separate unit. In the circumstances, we findthat the expansion employees cannot constitute anaccretion to the Machinists unit.Notwithstanding the various factors relied upon bythe Machinists to justify a separate unit for the CabShop and plantwides, we would find all the produc-tion and maintenance employees in Plants I and 2 toconstitute a single appropriate unit were it not for thelong bargaining history of a separate Machinists unit.The Machinists unit dates back to a period prior to1955 when the Employer acquired the Osgood plant.The modified unit recognized in 1963 has remainedunchanged to the present time.Thus the Machinists unit has a history of collectivebargaining in the Osgood plant covering more thantwo decades. For the past 12 years it has representedCab Shop, support service, and plantwide employeesat Plant 2. The Board has long held that it will notdisturb an established bargaining relationship unlessrequired to do so by the dictates of the Act or othercompelling circumstances.8We find no justificationin the requirements of the Act or the presentsituation for disrupting the pattern of collectivebargaining that has continued at Plant 2 for nearly 20years. In the light of this long-established bargaininghistory, we find that the Machinists unit at Plant 2continues to constitute an appropriate unit forpurposes of collective bargaining. We also find,however, that a unit composed of the Machinists unitand the expansion employees would not be appropri-ate.I The Great Allantic & Paciic Tea Company, Inc., 153 NLRB 1549 (1965).9 In view of these findings, the self-determination election which ourdissenting colleague would direct would be inappropnate.Since we find the expansion employees constitute aproper accretion to the Steelworkers unit, do notconstitute a proper accretion to the Machinists unit,and would not be an appropriate unit if added to theMachinists unit, there is no question of representa-tion with respect to this group of employees.9Accordingly, we shall dismiss the RM petition andclarify the unit represented by the Steelworkers. Wefind that the following constitutes a unit appropriatefor purposes of collective bargaining within themeaning of 9(b) of the Act:Plant production and maintenance employees inthe Company's West Center Street Plant andproduction and maintenance employees whosework is performed in and is specifically directedto the work being performed in building "I" and"X," the new weld building and annex (building"X"), the Ironton building (building "Z") of theCompany's Osgood plant, the Barks road com-plex and the Sycon Building, all in the County ofMarion, Ohio, but excluding employees whoperform work in any of the buildings in theOsgood plant area as a part of work performed ona plantwide basis common to other parts of theOsgood plant area and all other employeesheretofore excluded from the Steelworkers collec-tive-bargaining unit, including office clericalemployees, guards, and supervisors as defined inthe Act.MEMBER MURPHY, dissenting:I disagree with my colleagues' action in dismissingthe RM petition and clarifying the unit by includingthe disputed employees in the unit represented by theSteelworkers. In my view, those employees may bepart of either unit and are entitled to an opportunityto indicate whether they desire to be represented bythe Machinists or the Steelworkers. Accordingly, Iwould direct a self-determination election with bothUnions on the ballot.579